UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LARA FASHION LIMITED and NEW FAIRSEL
LIMITED,

                                Plaintiffs,
                                                         CIVIL ACTION NO.: 18 Civ. 9105 (SLC)
         against
                                                                            ORDER
HABIB ARAZI, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         A Telephone Conference was held today, April 14, 2020 regarding Plaintiffs’ Letter-

Motion for a Local Rule 37.2 Conference to enforce settlement terms. (ECF No. 63). Defendants

did not appear. Plaintiffs’ Letter-Motion is GRANTED. Plaintiffs are directed to file their motion

to enforce settlement terms by Thursday, May 14, 2020; Defendants’ response is due by

Monday, June 15, 2020; and Plaintiffs’ reply is due by Monday, June 29, 2020.

         The Clerk of Court is respectfully directed to close ECF No. 63.



Dated:             New York, New York
                   April 14, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
